DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-17, 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2017/0365558) (“Oh”) in view of Keeth et al. (US 2020/0272564) (“Keeth”). 
With regard to claim 1, figure 15 of Oh disclose a semiconductor package 100C, comprising: a substrate (“fan-out semiconductor package is mounted on a main board of an electronic device”, par [0018]); a sub semiconductor package 120a disposed over the substrate (“main board of an electronic device”, par [0018]), the sub semiconductor package 120a including a sub semiconductor chip 120a with chip pads 122a on its active surface (bottom of first semiconductor ship 120a) that faces the substrate (“main board of an electronic device”, par [0018]), a sub molding layer 130 that surrounds side surfaces of the sub semiconductor chip 120a, the sub molding layer 130 with a surface that faces the substrate (“main board of an electronic device”, par [0018]), and redistribution conductive layers 140 that connect to the chip pads 122a and extend under the surface of the sub molding layer 130, wherein the redistribution conductive layers (142a, 142b) include a signal redistribution conductive layer ((142a, 142b) in second region R7) that extends toward an edge of the sub molding layer 130, the signal redistribution conductive layer ((142a, 142b) in second region R7) with a signal redistribution pad (160 in R7) on its end portion (160 in R7), and a power redistribution conductive layer ((142a, 142b) in first region R5) that has a length that is shorter (“power pattern and/or the ground pattern requiring a relatively short wiring distance”, par [0074]) than a length (“signal pattern, or the like, which may have a relatively long wiring distance”, par [0074]) of the signal redistribution conductive layer ((142a, 142b) in second region R7), the power redistribution conductive layer ((142a, 142b) in first region R5) with a power redistribution pad (160 in R5) on its end portion; a signal sub interconnector (connection terminal 170 under second region R7) with an upper surface that is connected to the signal redistribution pad (160 in R7) and a lower surface that is connected to the substrate (“main board of an electronic device”, par [0018]); a power sub interconnector (170 under R5) with an upper surface that is connected to the power redistribution pad (160 in R5) and a lower surface that is connected to the substrate (“main board of an electronic device”, par [0018]). 
Oh does not disclose at least one main semiconductor chip formed over the sub semiconductor package and electrically connected to the substrate.
However, figure 7 of Keeth discloses at least one main semiconductor chip 710 formed over the sub semiconductor package 702 and electrically connected to the substrate 704.
	Therefore, it would have been obvious to one of ordinary skill in the art to form on the fan-out semiconductor package of Oh a stack of DRAM dies as taught in Keeth in order to reduce an areal footprint of the memory device.  See par [0075] of Keeth. 
With regard to claims 2 and 13, figure 15 of Oh discloses a power supply path that passes through the power redistribution conductive layer ((142a, 142b) in R5), the power sub interconnector (170 under R5), and the substrate (“main board of an electronic device”, par [0018]) is shorter (“power pattern and/or the ground pattern requiring a relatively short wiring distance”, par [0074]) than a signal transmission path (“signal pattern, or the like, which may have a relatively long wiring distance”, par [0074]) that passes through the signal redistribution conductive layer ((142a, 142b) in second region R7), the signal sub interconnector (170 under R7), and the substrate (“main board of an electronic device”, par [0018]).
With regard to claim 3, figure 15 of Oh discloses that each of the signal sub interconnector (170 under R7) and the power sub interconnector (170 under R5) includes a solder ball (“connection terminal 170 may be formed using a conductive material, such as solder”, par [0101]), a metal bump, or a combination thereof. 
With regard to claim 4, figure 15 of Oh discloses the signal redistribution conductive layer extends outward (142a in R7) from a portion of an edge of the sub semiconductor chip 120a, and the power redistribution conductive layer (142b in R5) extends inward (142b in R5) from another portion of the edge of the sub semiconductor chip 120a.
With regard to claims 5 and 16, Oh does not disclose a main interconnector that connects the main semiconductor chip to the substrate, wherein the signal sub interconnector includes an internal signal sub interconnector that exchanges a signal between the main semiconductor chip and the sub semiconductor chip, wherein the main interconnector includes a signal main interconnector that exchanges the signal between the main semiconductor chip and the sub semiconductor chip, wherein the substrate includes an internal signal sub substrate pad that is connected to the internal signal sub interconnector, and a signal main substrate pad that is connected to the signal main interconnector, and wherein the internal signal sub substrate pad and the signal main substrate pad are connected to each other by a connection line that is formed in the substrate.
However, figure 7 of Keeth discloses a main interconnector 714 that connects the main semiconductor chip 710 to the substrate 704, wherein the signal sub interconnector (“buffer die 702 is shown coupled to the substrate 704 using one or more solder interconnections”, par [0074]) includes an internal signal sub interconnector (“solder ball array”, par [0074]) that exchanges a signal between the main semiconductor chip 710 and the sub semiconductor chip 702, wherein the main interconnector includes 714 a signal main interconnector 714 that exchanges the signal between the main semiconductor chip 710 and the sub semiconductor chip 702, wherein the substrate 704 includes an internal signal sub substrate pad (“[a]dditional conductors (not shown) on or within the substrate 704 further couple the wire bond interconnections 714, 716 to the buffer die 702”, par [0074]) that is connected to the internal signal sub interconnector (“solder ball array”, par [0074]), and a signal main substrate pad (“[a]dditional conductors (not shown) on or within the substrate 704 further couple the wire bond interconnections 714, 716 to the buffer die 702”, par [0074]) that is connected to the signal main interconnector 714, and wherein the internal signal sub substrate pad and the signal main substrate pad (“[a]dditional conductors (not shown) on or within the substrate 704 further couple the wire bond interconnections 714, 716 to the buffer die 702”, par [0074]) are connected to each other by a connection line (“[a]dditional conductors”, par [0074]) that is formed in the substrate 704.
Therefore, it would have been obvious to one of ordinary skill in the art to form the semiconductor chip of Oh connected to a stack of DRAM dies as taught in Keeth in order to reduce an areal footprint of the memory device.  See par [0075] of Keeth. 
With regard to claims 6 and 17, Oh does not disclose a main interconnector that connects the main semiconductor chip to the substrate, and wherein the main interconnector includes a bonding wire.
However, figure 7 of Keeth discloses a main interconnector 714 that connects the main semiconductor chip 710 to the substrate 704, and wherein the main interconnector includes 714 a bonding wire (“wire bond interconnections 714”, par [0074]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the semiconductor chip of Oh connected to a stack of DRAM dies as taught in Keeth in order to reduce an areal footprint of the memory device.  See par [0075] of Keeth. 
With regard to claims 9 and 20, Oh does not disclose that the substrate includes substrate pads that are disposed at a first side edge and a second side edge of the substrate in a first direction, and wherein the main semiconductor chip includes: at least one first main semiconductor chip connected to the substrate pads that are disposed at the first side edge of the substrate through a first main interconnector; and at least one second main semiconductor chip connected to the substrate pads that are disposed at the second side edge of the substrate through a second main interconnector.
However, figure 7 of Keeth discloses that the substrate 704 includes substrate pads that are disposed at a first side edge (left edge of 704) and a second side edge (right edge of 704) of the substrate 704 in a first direction (left to right), and wherein the main semiconductor chip 710 includes: at least one first main semiconductor chip (710 connected to 714) connected to the substrate pads (where 714 connects with 704) that are disposed at the first side edge (left edge of 704) of the substrate 704 through a first main interconnector 714; and at least one second main semiconductor chip (710 connected with 716) connected to the substrate pads (where 716 connects with 704) that are disposed at the second side edge (right edge of 704) of the substrate 704 through a second main interconnector 716.
Therefore, it would have been obvious to one of ordinary skill in the art to form the semiconductor chip of Oh with the stack of DRAM dies as taught in Keeth in order to reduce an areal footprint of the memory device.  See par [0075] of Keeth. 
With regard to claims 10 and 21, Oh does not discloses that the first main semiconductor chip comprises a plurality of first main semiconductor chips that are offset-stacked in a direction that is away from the first side edge of the substrate in the first direction, and wherein the second main semiconductor chip comprises a plurality of second main semiconductor chips which are offset-stacked in a direction that is away from the second side edge of the substrate in the first direction.	However, figure 7 of Keeth discloses that the first main semiconductor chip (710 connected to 714) comprises a plurality of first main semiconductor chips (710 connected to 714) that are offset-stacked in a direction that is away from the first side edge (left edge of 704) of the substrate 704 in the first direction (left to right), and wherein the second main semiconductor chip (710 connected to 716) comprises a plurality of second main semiconductor chips (710 connected to 716) which are offset-stacked in a direction that is away from the second side edge (right edge of 704) of the substrate 704 in the first direction.
Therefore, it would have been obvious to one of ordinary skill in the art to form the semiconductor chip of Oh with the stack of DRAM dies as taught in Keeth in order to reduce an areal footprint of the memory device.  See par [0075] of Keeth. 
With regard to claims 11 and 23, Oh does not disclose that the main semiconductor chip includes memory, and wherein the sub semiconductor chip includes a memory controller.
However, figure 7 of Keeth discloses that the main semiconductor chip 710 includes memory (DRAM dies 710”, par [0073]), and wherein the sub semiconductor chip 702 includes a memory controller (“[c]ontrol logic in the buffer interface”, par [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the semiconductor chip of Oh with the stack of DRAM dies as taught in Keeth in order to provide a DRAM memory with reduced areal footprint.  See par [0075] of Keeth. 
With regard to claim 12, figure 15 of Oh discloses a semiconductor package 100C, comprising: a substrate (“fan-out semiconductor package is mounted on a main board of an electronic device”, par [0018]); a sub semiconductor package 120a disposed over the substrate (“main board of an electronic device”, par [0018]), the sub semiconductor package 120a including a sub semiconductor chip 130 with chip pads 122a on its active surface (bottom of first semiconductor ship 120a) that faces the substrate (“main board of an electronic device”, par [0018]), a sub molding layer 130 that surrounds side surfaces of the sub semiconductor chip 120a, the sub molding layer 130 with a surface that faces the substrate 120a, and a signal redistribution conductive layer ((142a, 142b) in R7) and a power redistribution conductive layer ((142a, 142b) in R5) that connect to the chip pads 122a and extend under the surface of the sub molding layer 130 to an edge of the sub molding layer 130; a signal sub interconnector (170 under R7) with an upper surface that is connected to a signal redistribution pad (160 in R7), formed at an end portion of the signal redistribution conductive layer ((142a, 142b) in R7), and a lower surface that is connected to the substrate (“main board of an electronic device”, par [0018]); a second power sub interconnector (“power pattern”, par [0113]) (170 under R5) with an upper surface that is connected to a second power redistribution pad (160 in R5), formed at an end portion of the power redistribution conductive layer ((142a, 142b) in R5), and a lower surface that is connected to the substrate (“main board of an electronic device”, par [0018]); a first power sub interconnector (“ground pattern”, par [0113]) (170 in R5) with an upper surface that is connected to a first power redistribution pad (160 under R5), formed at a portion of the power redistribution conductive layer ((142a, 142b) in R5) excluding the end portion of the power redistribution conductive layer ((142a, 142b) in R5), and a lower surface that is connected to the substrate (“main board of an electronic device”, par [0018]). 
Oh does not disclose at least one main semiconductor chip formed over the sub semiconductor package and electrically connected to the substrate.
However, figure 7 of Keeth discloses at least one main semiconductor chip 710 formed over the sub semiconductor package 702 and electrically connected to the substrate 704.
Therefore, it would have been obvious to one of ordinary skill in the art to form on the fan-out semiconductor package of Oh a stack of DRAM dies as taught in Keeth in order to reduce an areal footprint of the memory device.  See par [0075] of Keeth.
With regard to claim 14, figure 15 of Oh discloses a first power supply path (“power pattern”, par [0113]) is formed to pass through the power redistribution conductive layer ((142a, 142b) in R5), the first power sub interconnector (170 under R5), and the substrate (“main board of an electronic device”, par [0018]), and wherein a second power supply path (“ground pattern”, par [0113]) is formed to pass through the power redistribution conductive layer  ((142a, 142b) in R5), the second power sub interconnector (170 under R5), and the substrate (“main board of an electronic device”, par [0018]).
With regard to claim 15, figure 15 of Oh discloses that each of the signal sub interconnector (170 under R7), the first power sub interconnector (170 under R5) (“power pattern”, par [0113]), and the second power sub interconnector (170 under R5) (“ground pattern”, par [0113]) includes a solder ball (“connection terminal 170 may be formed using a conductive material, such as solder”, par [0101]), a metal bump, or a combination thereof.
With regard to claim 22, figure 15 of Oh discloses that the power redistribution conductive layer ((142a, 142b) in R5) is interposed between two signal redistribution conductive layers ((142a, 142b) of R7 on left and right side of R5).
With regard to claim 24, figure 15 of Oh discloses a semiconductor package 100c, comprising: a substrate (“fan-out semiconductor package is mounted on a main board of an electronic device”, par [0018]); a sub semiconductor package 100c with a sub semiconductor chip 120a disposed over the substrate (“main board of an electronic device”, par [0018]), the sub semiconductor package 100c further comprising: chip pads positioned on a surface of the sub semiconductor chip 122a that faces the substrate (“main board of an electronic device”, par [0018]); a sub molding layer 130 surrounding side surfaces of the sub semiconductor chip 120a in such a way that the sub molding layer 130 has a surface that faces the substrate (“main board of an electronic device”, par [0018]), wherein the surface of the sub molding layer 130 is on a same level as the surface of the sub semiconductor chip 120a that faces the substrate (“main board of an electronic device”, par [0018]); and redistribution conductive layers (142a, 142b) that connect to the chip pads 122a, wherein the redistribution conductive layers (142a, 142b) include a signal redistribution conductive layer ((142a, 142b) in second region R7) and a power redistribution conductive layer ((142a, 142b) in first region R5), wherein the signal redistribution conductive layer ((142a, 142b) in second region R7) has a signal redistribution pad (160 in R7) on its end portion and the power redistribution conductive layer ((142a, 142b) in first region R5) has a power redistribution pad (160 in R5) on its end portion, and wherein a length of the power redistribution conductive layer ((142a, 142b) in first region R5) is shorter (“power pattern and/or the ground pattern requiring a relatively short wiring distance”, par [0074]) than a length of the signal redistribution conductive layer ((142a, 142b) in R7); a signal sub interconnector (170 in R7) with an upper surface that is connected to the signal redistribution pad (160 in R7) and a lower surface that is connected to the substrate (“main board of an electronic device”, par [0018]); a power sub interconnector (170 in R5) with an upper surface that is connected to the power redistribution pad (160 in R5) and a lower surface that is connected to the substrate (“main board of an electronic device”, par [0018]). 
Oh does not disclose at least one main semiconductor chip formed over the sub semiconductor package and electrically connected to the substrate.
However, figure 7 of Keeth discloses at least one main semiconductor chip 710 formed over the sub semiconductor package 702 and electrically connected to the substrate 704.
Therefore, it would have been obvious to one of ordinary skill in the art to form on the fan-out semiconductor package of Oh a stack of DRAM dies as taught in Keeth in order to reduce an areal footprint of the memory device.  See par [0075] of Keeth.

Allowable Subject Matter
Claims 7-8 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                             7/2/2022